Citation Nr: 1712269	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to January 22, 2015, for residuals of an injury to the right medial malleolus with soft tissue calcification and traumatic arthritis (right ankle disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1984 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In August 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

In a January 2016 decision, the Board denied the Veteran's claim for a disability rating in excess of 10 percent for his right ankle prior to January 22, 2015, and increased his disability rating to 20 percent beginning January 22, 2015.  The Board also denied entitlement to TDIU in that same decision.  The Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2017 Court Order based on a January 2017 Joint Motion For Partial Remand (JMR), the Court remanded the issues of entitlement to TDIU and entitlement to a disability rating in excess of 10 percent prior to January 22, 2015, back to the Board.  The Court Order did not disturb the Board's award of a 20 percent disability rating for the Veteran's right ankle beginning January 22, 2015.

In the JMR, the parties determined that the Board failed to provide an adequate statement of reasons or bases for denying a rating in excess of 10 percent for the Veteran's right ankle prior to January 22, 2015.  Specifically, the parties found that the Board failed to accurately address the medical records and did not address all relevant evidence.

The Board recognizes that the Court recently determined that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Given that none of the examination reports conducted during the period on appeal contain such information, the Board finds a remand is appropriate to attempt to obtain retrospective medical opinions.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (holding that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Because the Veteran's claim for entitlement to TDIU is predicated, in part, on his claim for a higher disability rating for his right ankle disability, the claims are inextricably intertwined and must be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Finally, the Board notes that currently, the Veteran does not meet the schedular criteria for entitlement to TDIU at any point during the period of the appeal.  38 C.F.R. § 4.16(a) (2016).  Given that the Veteran's previous occupation was that of a chef, which requires prolonged standing, and given that his service-connected disabilities include the right ankle disability currently on appeal, status post right bunion repair with scar, a bilateral knee disability, and a lumbar spine disability, the Board finds that the Veteran's claim must be referred to the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b) (2016).

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records pertinent to the Veteran's claim, to include, but not limited to, all VA treatment records from (a) the Tennessee Valley Healthcare System, dated April 2016 to the present (b) the Upstate New York Healthcare System, dated from August 2013 to the present, and (c) the Lexington, Kentucky VA Medical Center, dated August 2013 to the present.

2.  Obtain an addendum medical opinion from, if possible, the examiner who performed the November 2011 VA ankle conditions examination.  If he or she is unavailable, another medical professional may provide the below requested opinions.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right ankle disability conducted during the course of the appeal in September 2008, February 2011, and November 2011.  With regard to each examination, the examiner is requested to offer retrospective opinions as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

A rationale for all opinions rendered must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must review the requested medical opinion to ensure compliance with the Board's remand directives.  If it is deficient in any manner, corrective action must be taken at once.

4.  Then, the Veteran's claims should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  If the Veteran continues to not meet the schedular criteria for entitlement to TDIU at any point during the period of the appeal, his claim must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis.  Thereafter, the case should be returned to the Board for further appellate action.

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

